UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 9, 2012 A. T. CROSS COMPANY (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 1-6720 (Commission File Number) 05-0126220 (IRS Employer Identification No.) One Albion Road, Lincoln, Rhode Island (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(401) 333 1200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.02 - Results of Operations and Financial Condition. On January09, 2012, A.T. Cross Company issued a News Release to announce preliminary 2011 financial results and certain forward looking financial information. A copy of the News Release is attached hereto as Exhibit 99, which is incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 - Financial Statements and Exhibits (d) Exhibits Exhibit No. Exhibit 99 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. A. T. CROSS COMPANY (Registrant) Date:January 9, 2012 KEVIN F. MAHONEY (Kevin F. Mahoney) Senior Vice President, Finance Chief Financial Officer
